           Case 1:18-vv-01534-UNJ Document 32 Filed 12/23/19 Page 1 of 2




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 18-1534V
                                    Filed: October 25, 2019
                                        UNPUBLISHED


    JAMIE BLAYLOCK,

                        Petitioner,                          Special Processing Unit (SPU);
    v.                                                       Ruling on Entitlement; Concession;
                                                             Table Injury; Influenza (Flu) Vaccine;
    SECRETARY OF HEALTH AND                                  Guillain-Barre Syndrome (GBS)
    HUMAN SERVICES,

                        Respondent.


Brenton Aaron Elswick, Maglio Christopher & Toale, PA, Seattle, WA, for petitioner.
Christine Mary Becer, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Corcoran, Chief Special Master:

       On December 3, 2018, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered Guillain-Barré Syndrome (GBS) as a
result of receiving an influenza vaccination, on December 30, 2015. Petition at 1 ¶¶ 1,
6, 7, 14, 15. Petitioner further alleges that she received the vaccination in the United
States, that she suffered the residual effects of her GBS for more than six months, and
that neither she nor any other party has filed a civil action or received compensation for



1I intend to post this decision on the United States Court of Federal Claims' website. This means the
decision will be available to anyone with access to the internet. In accordance with Vaccine Rule
18(b), petitioner has 14 days to identify and move to redact medical or other information, the disclosure of
which would constitute an unwarranted invasion of privacy. If, upon review, I agree that the identified
material fits within this definition, I will redact such material from public access. Because this unpublished
decision contains a reasoned explanation for the action in this case, I am required to post it on the United
States Court of Federal Claims' website in accordance with the E-Government Act of 2002. 44 U.S.C.
§ 3501 note (2012) (Federal Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
         Case 1:18-vv-01534-UNJ Document 32 Filed 12/23/19 Page 2 of 2



her GBS. Id. at ¶¶ 2, 28, 29. The case was assigned to the Special Processing Unit of
the Office of Special Masters.

       On October 24, 2019, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent states that based on the medical records, “petitioner’s
alleged injury is consistent with a shoulder injury related to vaccine administration
(“SIRVA”), as defined on the Vaccine Injury Table . . . .” and “petitioner suffered the
residual effects of her condition for more than six months. Therefore, based on the
record as it now stands, petitioner has satisfied all legal prerequisites for compensation
under the Act.” Id. at 5, (citing 42 C.F.R. §§ 100.3(a), 100.3(c)(10); 42 U.S.C.
§§ 300aa-13(a)(1)(B), 300aa-11(c)(1)(D)(I).

       In view of respondent’s position and the evidence of record, I find that
petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2
